The plaintiff seeks the discharge of his obligation under a promissory note, on the ground that the note was materially *1118altered after he executed it. However, the plaintiff failed to allege any manner in which the note was materially altered (see UCC 3-407, 3-202; cf. National Union Fire Ins. Co. of Pittsburgh, Pa. v Allen, 232 AD2d 80, 85-86 [1997]; NAB Asset Venture III v Stanley Simon Diamonds, Inc., 236 AD2d 291 [1997]; Modern Indus. Bank v Woodman, 263 App Div 1019, 1020 [1942]). Therefore, the Supreme Court properly granted the defendant’s motion to dismiss the complaint for failure to state a cause of action. Skelos, J.E, Eng, Austin and Miller, JJ., concur.